The opinion issued on April 9, 1998 [140 F.3d 1299] is hereby amended as follows:
Slip op. at 3289 [140 F.3d at 1304]:
1. Replace the opening sentence of the first full paragraph with the following sentence:
“In adopting this standard, we join five other circuits that also require plaintiffs seeking punitive damages under Title VII to make a showing beyond the level of intentional discrimination required for compensatory damages.”
2. Insert “Kolstad v. American Dental Ass’n, 139 F.3d 958, 961-62 (D.C.Cir.1998) (en banc) (concluding that “the evidence of the defendant’s culpability must exceed what is needed to show intentional discrimination” to support a punitive damage award under title VII)” between “See ” and the cite to McKinnon.
Slip op. at 3289 n.9 [140 F.3d at 1304]:
Delete the “D.C.,” in the first sentence and the entire second sentence.
With these changes, the panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.
*989The fall court has been advised of the suggestion for an en banc rehearing, and no judge of the court has requested a vote on the suggestion for rehearing en banc. Fed. R.App. P. 35(b).
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.